Citation Nr: 1524804	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-33 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral knee disorders, to include arthritis. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Fussell



INTRODUCTION

The Veteran had active service from January 1972 to December 1979.  

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal.  A review of the Virtual VA and VBMS claims files does not reveal anything pertinent to the present appeal except that records in VBMS indicate that the Veteran has a pending claim for service connection for bilateral hearing loss and service connection for bilateral tinnitus.  


FINDINGS OF FACT

Disability of the knees, including arthritis, is first demonstrated many years after active service and is not related to any event, circumstances or injury during service.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee, to include arthritis, are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

By letter in July 2011, following receipt of the claim for service connection for disability of the knees in June 2011, the RO satisfied its duty under the Veterans Claims Assistance Act of 2000 (VCAA) to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, he was notified of the information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and that which he was to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  They also notified him of the way initial disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  All identified and available post-service treatment private and VA records have been secured, or are contained in electronic claims processing systems of VA.  The service treatment records (STRs) are on file.  

On file is a reports of 2011 VA examination of the Veteran as to the claimed knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The adequacy of the examination and medical opinion obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).

In light of the foregoing, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. §§ 1110, 1131; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain during service will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including arthritis, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  

Analysis

The Veteran contends that because he was underwent vigorous training and activities during his military service he developed arthritis in each knee, leading to right knee surgery in 2000 and a current need for a total right knee replacement.  The medical evidence of record confirms a current diagnosis of arthritis in each knee, and that he underwent a right knee meniscectomy at a private facility in 2000.  

The question remains as to whether the current arthritis in the Veteran's knees is due to the inservice vigorous training and activities or other etiology of service origin.  

As to the Veteran's STRs, the December 1971 service entrance examination was negative as was an adjunct medical history questionnaire except that the latter noted that he had been treated for a "hole" in his left leg from a football injury prior to service.  In July 1976 he was seen for low back pain and in October 1978 he was treated for a right leg injury which caused soreness of his right thigh of one week duration.  An examination revealed limited movement and pain when lifting his leg while walking and the assessment was that he had a pulled muscle.  In April 1972 he was awarded a parachutist badge.  The December 1979 service discharge examination was negative except to note that he had a scar on the right lower leg.  

Although contended, it is not shown by contemporaneous STRs that the Veteran developed any chronic disability, including arthritis, of the knee during his active military service or that he developed arthritis of the knees within one year of his December 1979 discharge from service.  Nevertheless, the matter of his having had continuity of symptomatology of chronic disability of the knees must be addressed.  

The Board must assess the competency and credibility of the Veteran's lay statements regarding continuous postservice symptomatology.  As to this, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.  Where the determinative issue involves causation or a diagnosis, there must be competent evidence and, generally, lay statements are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), or (2) the layperson is reporting a contemporaneous medical diagnosis (but see Robinette v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical nature of evidence has been significantly diluted, as in the connection between a lay account of past medical information, and filtered through layman's sensibilities, such evidence is too attenuated and inherently unreliable to constitute medical evidence) or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, information simply recorded by a medical examiner and unenhanced by any additional medical comment, and thus not adding any medico-evidentiary value to the lay history through medical expertise, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

In weighing the evidence, there is a two-step analysis, the first step is the analysis of the competence of the evidence and the second is an analysis of the credibility.  Robinson v. Shinseki, 2008-7096 (Fed. Cir. March 3, 2009) (not selected for publication); 312 Fed.Appx. 336, 2009 WL 524737 (C.A.Fed.).  

In the first step, competency of lay evidence, it must be determined whether the symptoms of the claimed disability are simple and capable of lay observation.  If so, then lay evidence thereof is not a medical determination requiring medical evidence; rather, continuity of symptomatology can be established by competent lay evidence.  Jandreau, Id.; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  If not, then competent medical evidence is required.  If lay evidence is competent, then the second step is to assess credibility by weighing the pertinent lay evidence against the other evidence-including inservice records documenting inservice injury or disability, if any.  Robinson, Id.  The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements, consistency with other statements and evidence, internal consistency, facial plausibility, bias, self-interest, the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

In this context, the Veteran is competent to describe his engaging in vigorous and strenuous activities during service.   Thus, giving due consideration to the service department records and the lay evidence from the Veteran, and particularly the award of a parachutist badge, the Board finds that this evidence is consistent with the places, types and circumstances of his active service and is sufficient to support the Veteran's contentions that he engaged in vigorous and strenuous activities during service.  See 38 U.S.C.A. § 1154(a) (West 2002).

The Veteran is also competent to provide his lay observations as to the onset and continuity of any symptoms of pain of the knees; but the Board must also determine the credibility of any such lay statements.  

The Veteran was afforded a VA examination in October 2011, at which time the VA examiner stated that the Veteran had degenerative joint disease (DJD), i.e., arthritis of both knees.  At that time it was noted that the Veteran related having had the onset of knee symptoms during "jump" school while on active duty.  The examiner reviewed the claim file and stated that there was a lack of any evidence in the STRs describing knee problems during service and that the Veteran admitted that he had never reported any knee problems during service.  However, the Veteran nonetheless reported to the examiner that his knee problems began in 1972.  The examiner observed that the 1979 separation examination was negative and that there was no documentary evidence of knee problems until 2000, when the Veteran had a right medial meniscus tear and underwent a right medial meniscectomy.  The 28 year period of time between the Veteran's complaints, by history only, of knee pain and the meniscus tear of the right knee without documentation to support the Veteran's claims, led to the examiner's opinion that the claimed bilateral knee disability was less likely as not incurred in or caused by an in-service injury, event or illness.  

Supporting the VA examiner's opinion are private clinical records.  For example, a November 2000 report by Dr. D. A., of the Allen Orthopedics, reflects that the Veteran reported having had right knee pain for 3 months.  That private physician suggested that the Veteran lose weight but if there was no improvement an arthroscopic procedure might be necessary.  The Veteran then underwent a right knee partial medial meniscectomy at the Southeastern Regional Medical Center in December 2000 and the operative report shows that he had a long history of knee pain which had been severe for six months.  Also, VA outpatient treatment (VAOPT) treatment records show that in July 2010 a total right knee replacement might be in order and that the Veteran reported having had the onset of left knee pain about 10 years ago (antedating such pain to about 2000) and that he began to have right knee pain about three years ago (antedating such pain to about 2007).  

As to this, the absence of corroborating medical evidence of continuous postservice symptoms is only one factor, and may not be the determinative factor, in assessing credibility.  

Also, a layperson is generally not competent to attest that what was experienced inservice caused the symptoms to which he is competent to attest when the disability is not clinically shown to have manifested until years after service.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  In other words, evidence of medical causation of symptoms in some cases, such as this, requires competent medical evidence.  This is because a lay person is not qualified to render a medical opinion as to diagnosis or medical causation.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  A diagnosis requires the application of medical expertise to facts, including a description of history and symptoms.  Clemons v. Shinseki, 23 Vet. App. 1, 4 - 5 (2009).  Therefore, competent medical evidence is necessary to establish this nexus.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Savage v. Gober, 10 Vet. App. 488 (1997) (where the disability is of the type as to which lay observation is not competent to identify its existence, medical evidence, and not simply a showing of continuity of symptoms, is needed to provide a nexus between a veteran's in-service symptoms and currently diagnosed disability).  

In this case, the postservice clinical evidence shows there is no corroborating postservice complaint evidence of complaints until at least 2000.  The private clinical records and VAOPT records do not show that the Veteran or any trained medical professional related the symptoms or pathology of the knees to any inservice injury, events or activities.  Rather, it was not until the Veteran filed his claim in 2011 that he first related his current pathology of his knees to his activities during military service.  

Accordingly, as discussed above, because of the lapse of time in recollecting the symptoms of arthritis or other pathology of the knees after service, the absence of corroborating medical evidence, and the fact that only recently has there been corroborating evidence of arthritic symptoms, no credibility can be given to the asserted history of onset and continuity of symptomatology.  Also, the Board observes that the Veteran offers no rationale for why, if he indeed did have continuous postservice arthritis of the knee or other injury residuals, he did not seek treatment prior to 2000.  The fact that the Veteran did not then report any such symptoms strongly suggest that they were not present at that time and is highly probative evidence against the claim, as it tends to show no continuity of pathology, including arthritis, of the knees since active duty service.  

As to the second and third circumstances, delineated in Jandreau, Id., when lay evidence may establish a diagnosis, the Veteran has not reported that he was given a diagnosis during service of any arthritis of the knees or other chronic pathology of the knee (the 2nd circumstance under Jandreau).  Nor has he described symptoms supported by a later diagnosis of inservice incurrence of arthritis or other chronic pathology of the knees, by a medical professional (the 3rd circumstance under Jandreau).  In the same way, the etiology of the Veteran's pathology of his knees, including arthritis, which is a complex disability, is not a simple identification that a lay person is competent to make.  There is no indication that the Veteran or his representative has the requisite medical training or expertise to opine as to the etiology of his current pathology of the knees.  Therefore, given the medical expertise necessary in making such an opinion as to etiology and the assignment of symptoms to a particular diagnosis, the Veteran's statements regarding etiology do not constitute competent medical evidence on which the Board can make a favorable determination of service connection.  Hence, the Veteran's lay assertions in this regard have no probative value.  

Also, the recent VA examiner opined that the Veteran's current arthritis of the knees is not due to any putative inservice event or injury.  As to this, the Board must consider only independent medical evidence to support the findings rather than provide a medical judgment in the guise of a Board opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991).  Here, there is no other medical opinion addressing the question of the etiology of the Veteran's current arthritis of the knees.  

Thus, the Board concludes that the Veteran's current bilateral arthritis of the knees is not the result of any inservice circumstance, event or injury and that the current arthritis of the knees originated decades after service.   Accordingly, service connection for chronic bilateral disability of the knees, including arthritis, is not warranted.  Since, for these reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  







ORDER

Service connection for a bilateral knee disorder, to include arthritis, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


